People v Jones (2019 NY Slip Op 09367)





People v Jones


2019 NY Slip Op 09367


Decided on December 26, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 26, 2019

Renwick, J.P., Manzanet-Daniels, Oing, Singh, González, JJ.


10645 4528/01

[*1] The People of the State of New York, Respondent,
vLamont Jones, Defendant-Appellant.


Christina A. Swarns, Office of the Appellate Defender, New York (Angie Louie of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Christopher P. Marinelli of counsel), for respondent.

Order, Supreme Court, New York County (Erika M. Edwards, J.), entered on or about September 5, 2018, which denied defendant's CPL 440.46 motion for resentencing, unanimously affirmed.
After considering the relevant factors, the court properly exercised its discretion (see People v Sosa, 18 NY3d 436, 442-443 [2012]) in determining that substantial justice dictated the denial of resentencing. Courts may deny the applications of persons who "have shown by their conduct that they do not deserve relief from their sentences" (People v Paulin, 17 NY3d 238, 244 [2011]). Defendant's criminal history includes a serious crime of violence committed while he was on bail in connection with the drug sale upon which he seeks resentencing, and his institutional record, which he describes as "exemplary," actually includes numerous disciplinary infractions (see e.g. People v Arroyo, 99 AD3d 515 [1st Dept 2012], lv denied 20 NY3d 1059 [2013]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 26, 2019
CLERK